 
 
TBS INTERNATIONAL LIMITED &
SUBSIDIARIES                                                                       EXHIBIT
10.4
 
 
 
FIRST AMENDMENT TO JUNE 29, 2005 LETTER
AGREEMENT GRANTING RESTRICTED
SHARES TO FERDINAND V. LEPERE




The letter agreement dated June 29, 2005 between TBS International Limited (the
"Company") and Ferdinand V. Lepere ("Mr. Lepere"), pursuant to which 100,000
Common Shares of TBS International Limited (the "Shares") are granted, subject
to various restrictions, to Mr. Lepere, is hereby amended to provide that any
and all unvested Shares shall vest in full and Mr. Lepere shall have
unrestricted ownership rights in such Shares in the event Mr. Lepere's
employment is terminated by the Company other than for Cause or Mr. Lepere
resigns for Good Reason, as such terms are defined in the TBS International
Limited 2005 Equity Incentive Plan, as amended.
Agreed to this 8th day of May, 2008.


TBS International Limited




/s/ Ferdinand V.
Lepere                                                                      By:
/s/ Joseph E. Royce
Ferdinand V.
Lepere                                                                            Joseph
E. Royce, President and CEO